DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 and 2 are objected to because of the following informalities:  
Regarding claim 1, the limitations “maximum valve” (line 13 and 15) and “limit valve” (line 15) are recited. It appears that the limitations have a typographical error and should read --maximum value-- and --limit value--, respectively.
Regarding claim 2, the limitation “the ventilation volume” in line 13 should read --a ventilation volume-- and the limitation “a ventilation volume” in line 14 should read --the ventilation volume--. It appears the currently recited limitations above is a typographical error and should be amended as recommended in order to establish proper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitations “evaluates a change over time in an analysis signal dependent on the measured signal” (line 7-8) and “the analyzer being designed to evaluate the changes in ventilation volume as an analysis signal” (line 13) are recited. It is unclear whether the two recitation of analysis signals are the same or different and whether the second instance of analysis signal is supposed to be further defining the properties/parameter of the analysis signal.
Regarding claim 2, the limitations “evaluates a change over time in an analysis signal dependent on the measured signal” (line 7-8) and “the analyzer being designed to evaluate the changes in ventilation volume as an analysis signal” (line 13) are recited. It is unclear whether the two recitation of analysis signals are the same or different and whether the second instance of analysis signal is supposed to be further defining the properties/parameter of the analysis signal.
Regarding claim 3, the claim lacks a transitional phrase (e.g. “comprising”, “consisting”, etc.). It is unclear as to what the scope of the claim is as the transitional phrase determines what is included as part of the claim.  Additionally, no positive steps are recited as part of the method claim and merely the functions of the control unit are recited. Therefore, it is unclear what method is actually being claimed.
Claims 4-19 are included in the rejection for depending on rejected claim 3.

Allowable Subject Matter
Claims 1-19 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Matthews et al. (2008/0041382) discloses a ventilation device that provides stepped pressure generation depending on monitored pressure from a patient interface, but is used for monitoring leaks. Pittman et al. (2007/0221224), Tiedje (2008/0283061), Downs (4,773,411), Finn (6,345,619) and Bonassa (5,582,163) all discloses a ventilation device that utilizes thresholding relative to patient parameters to manipulate ventilation characteristics. Bird (4,592,349) discloses a ventilator that provides oscillatory step increases of pressure, but for the purpose of percussive clutching. Miles (5,353,788) discloses a ventilator that provides increases to pressure in steps as a pressure treatment cycles. Kimm et al. (5,390,666) discloses a ventilating device that provides a continuous flow of breath and measures flow rat in the ventilation flow path due to the patient’s inhalation as the difference between flow sensor means placed in ventilation path and to and from the patient, generating a breaths support when flow due to inhalation exceeds a predetermined threshold, and reestablishes the predetermined continuous flow rate prior to next respiration effort for reducing patient efforts. Berthon-jones (WO01/19440), Genga (JP2002528186), Delache (WO03/075989), Berthon-Jones (JP3737698) all disclose CPAP therapy ventilator that utilize a sensor for monitoring a test parameter related to patient breathing utilizing thresholding for determining appropriate ventilation parameters for delivery to the patient.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JASPER TSAI whose telephone number is (571)270-5246. The examiner can normally be reached Mon - Fri 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL TSAI
Primary Examiner
Art Unit 3619


/MICHAEL J TSAI/             Primary Examiner, Art Unit 3619